Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 1 of 21 PageID 305




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                                       Ft. Myers Division


   SIERRA CLUB and ENVIRONMENTAL          )
   CONFEDERATION OF SOUTHWEST FLORIDA, )
                                          )
               Plaintiffs,                )
                                          )
   v.                                     )                   Case No. 2:20-cv-00013-SPC-NPM
                                          )
   U.S. FISH AND WILDLIFE SERVICE et al., )
                                          )
               Defendants.                )


      PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ OPPOSED
     JOINT MOTION TO DISMISS COUNT ONE AND THREE OF PLAINTIFFS’
                       FIRST AMENDED COMPLAINT
          Plaintiffs respectfully submit that Defendants’ Opposed Joint Motion to Dismiss

   Count One and Three must be DENIED for the following reasons: (1) Defendants’

   correspondence purportedly “rescinding” final agency actions has no legal effect;

   (2) Defendants’ actions are subject to exceptions to the mootness doctrine, and

   (3) Plaintiffs’ claims challenge final agency actions.

                                 FACTUAL BACKGROUND
          The Florida Panther is Florida’s official state animal and one of the most

   endangered species in the world. ECF No. 24 ¶ 23. Today, there are fewer than 200

   adult Florida Panthers in existence, and the only breeding population is located in

   southern Florida. Id. ¶ 24. Motor vehicle collisions are responsible for the vast majority

   of panther deaths. Id. ¶¶ 26–27.




                                                1
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 2 of 21 PageID 306




          The Florida Panther’s continued existence is threatened by a long list of road

   expansion projects in and near prime panther habitat. Id. ¶¶ 3–4, 32. Among other

   things, in the coming years, the Florida Department of Transportation (FDOT) intends to

   expand more than 55 miles of State Road (SR) 29’s seventy-five miles through prime

   panther habitat and more than half of SR 82’s twenty-three miles are already actively in

   construction for expansion.” Id. ¶ 32. Relevant to this motion, FDOT has approved

   plans to expand eighteen miles of SR 29, one of the deadliest roads for panthers in the

   state. Id. ¶¶ 28, 31, 32. The expansion would double the size of SR 29 from two lanes to

   four lanes across four highway segments. Id. ¶ 29.

          As is the case with most road expansion projects, FDOT’s plans for SR 29 have

   been years in the making. The project requires the agency to coordinate with federal

   agencies to ensure compliance with federal environmental laws, including the National

   Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq., and the Endangered

   Species Act (ESA), 16 U.S.C. §§ 1531 et seq.

          In 2009, FDOT began coordinating with U.S. Fish and Wildlife Service

   (USFWS). ECF. No. 35-1, at 2; ECF No. 35-2 at 23–26. On July 8, 2015, FDOT

   provided USFWS with a biological assessment of the project, and asked USFWS to

   initiate formal consultation under Section 7 of the ESA. Id. On January 22, 2016,

   USFWS issued a biological opinion (BiOp) for the SR 29 expansion. ECF No. 24 ¶ 33.

   See also ECF No. 35-1 at 1–36. On June 10, 2016, USFWS amended that BiOp. ECF

   No. 24 ¶ 34. See also ECF No. 35-1 at 37–38. On April 11, 2017, FDOT issued a

   determination that the SR 29 project would have no significant effects on the




                                               2
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 3 of 21 PageID 307




   environment, and so invoked a “categorical exclusion” (CE) from further review under

   NEPA. ECF No. 24 ¶ 35. See also ECF No. 35-2 (categorical exclusion document).

   FDOT has not abandoned or withdrawn this project.

          Throughout this time, there has not been funding or a construction schedule

   assigned for the planned road expansions, because they are at the design phase of

   implementation.1 The agencies conducted and concluded their environmental

   assessments against this backdrop. FDOT has not abandoned, modified or withdrawn the

   project.

              On January 9, 2020, Plaintiffs filed this action challenging both USFWS’ BiOp

   (Count I) and FDOT’s CE (Count III). ECF No. 1 ¶¶ 61–67, 75–77. Plaintiffs amended

   the complaint on March 30, 2020, adding a claim related to a different road segment.

   ECF No. 24. On April 14, 2020, the Parties submitted a joint proposed schedule, ECF

   No. 27, and the Court entered the scheduling order on April 24, 2020, ECF No. 30. The

   Court’s order set the deadline for producing the administrative record for June 30, 2020.

   Id.

          On June 26, 2020, Defendants moved to dismiss Counts I and III as moot relying

   solely on two emails and a letter apparently exchanged by the agencies in the last few

   weeks. ECF No. 35. Defendants claim that this correspondence is sufficient to “rescind”

   their SR 29 CE and BiOp—official agency actions years in the making—and thus deprive



   1
    See ECF No. 24 ¶¶ 33–35; ECF No. 35-1, at 2 (construction unfunded, but
   “anticipated”); Exhibit A, at 1–3, App’x A (same); SIS Plan (same); LRTP (same). The
   Court may take judicial notice of public records. Fed. R. Evid. 201(b); Universal
   Express, Inc. v. U.S. S.E.C., 177 Fed. App’x 52, 53 (11th Cir. 2006).



                                                3
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 4 of 21 PageID 308




   the court of jurisdiction over Plaintiffs’ related claims. Id. Notably, Defendants’

   correspondence relies on the lack of funding assigned to this project as the purported

   basis for their effort to rescind. Defendants also moved the Court for an “extension” of

   time to produce the administrative record for SR 29 during the pendency of this motion,

   ECF No. 36,2 a request that for all practical purposes has deprived the Plaintiffs of access

   to records FDOT seeks to shield from review by claiming that the recent correspondence

   renders the matter moot.

          Defendants’ brazen actions to deprive this Court of jurisdiction have no legal

   effect. They are a transparent attempt to break up similar claims in this litigation to

   obscure the bigger picture—and so the full impact of the Defendants’ decisions—from

   the Court’s view. Defendants’ motion lacks merit and must be denied.

                                  STANDARD OF REVIEW
          Defendants claiming that a matter has become moot bear the heavy burden to

   prove that the “challenged conduct cannot reasonably be expected to start up again.”

   Adarand Constructors, Inc. v. Slater, 528 U.S. 216, 221 (2000) (quoting Laidlaw, 528

   U.S. 167, 189 (2000)). Defendants argue it is Plaintiffs’ burden to prove the case is not

   moot, citing Williams v. Poarch Band of Creek Indians, 839 F.3d 1312, 1314 (11th Cir.

   2016), but that case is inapposite, as it did not involve a claim of mootness.




   2
    Plaintiffs responded in opposition on June 30, 2020, arguing that they would be
   prejudiced by not having access to the record when responding to Defendants’ motion to
   dismiss. ECF No. 38. The Court initially stayed the deadline to produce the record
   pending Plaintiffs’ response, ECF No. 37, but then did not rule on the motion.



                                                 4
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 5 of 21 PageID 309




                                         ARGUMENT
          Defendants’ claims that they have “rescinded” the CE and BiOp for the SR 29

   road expansion project do not strip this Court of subject matter jurisdiction over Counts I

   and III. Defendants’ correspondence, which was plainly undertaken to evade judicial

   review of the SR 29 project in this litigation, has no legal basis or effect. The agencies

   lacked the authority to “rescind” the BiOp and CE, and the manner in which they

   purported to accomplish rescission has no such effect. Even if the agencies enjoyed this

   authority, Plaintiffs’ claims would fall under exceptions to the mootness doctrine,

   because Defendants have not met their heavy burden of demonstrating that the challenged

   conduct cannot reasonably be expected to recur. While Defendants’ counsel make many

   assurances to the Court in their motion, the agencies’ correspondence submitted with the

   motion contains no such safeguards against recurring unlawful conduct.

          Defendants also attempt to avoid review under the APA by claiming that their

   post-suit correspondence over email can undo the final agency actions at issue in this

   case. But because the purported rescission is unauthorized and ineffective, USFWS’

   BiOp and FDOT’s CE remain “final agency actions” subject to judicial review.

   Additionally, Counts I and III are final agency actions because the legally deficient BiOp

   and CE mark the consummation of the agencies’ decision-making process and carry

   significant legal consequences for the survival and recovery of the Florida Panther. For

   these reasons, Defendants’ motion must be denied.




                                                 5
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 6 of 21 PageID 310




     I.       DEFENDANTS’ POST-SUIT CORRESPONDENCE HAS NO LEGAL
              EFFECT.
          Defendants’ recent inter-agency correspondence, on which they rely to claim they

   have “rescinded” the BiOp and CE for the SR 29 road expansion, has no legal effect on

   Plaintiffs’ claims. FDOT claims that on June 5, 2020, it decided to “rescind” the CE for

   this project in response to an internal email dated May 27, 2020, which requests

   “rescission” on the basis that funding for the project wasn’t provided for in planning

   documents published in 2016 and 2018. See ECF Nos. 35-4; 35-3. Defendants then

   submit a June 12, 2020, email from USFWS to FDOT, referencing a letter reflecting

   FDOT’s “intention” to rescind its categorical exclusion. See ECF No. 35-5. USFWS

   states that based on this letter and FDOT’s claim that it does not “intend” to construct the

   project for another ten years, USFWS no longer considers its 2016 BiOp “operative.” Id.

          None of this correspondence is supported by any affidavit or other sworn

   statement attesting to the official significance of the documents, or to the authority of the

   purported signatories to act on behalf of the respective agencies to “rescind” official

   agency actions. None of the documents cites a legal basis or legal authority for the

   actions purportedy taken. And none of them disavows the agency actions at issue here.

          This is likely because nothing in NEPA, the ESA, or either statute’s implementing

   regulations and accompanying agency guidance authorizes agencies to “rescind” a CE or

   BiOp already rendered at the conclusion of a deliberative process. To undo those actions,

   an agency would have to either reinitiate review or terminate the underlying project

   requiring environmental review. Neither has been done here. As FDOT and USFWS

   were not authorized to “rescind” the CE and BiOp, their purported actions are unlawful




                                                 6
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 7 of 21 PageID 311




   and have no legal effect. An agency “literally has no power to act . . . unless and until

   Congress confers power upon it.” Louisiana Pub. Serv. Comm’n v. F.C.C., 476 U.S. 355,

   357 (1986). See League of Conservation Voters v. Trump, 363 F. Supp. 3d 1013 (D.

   Alaska 2019) (vacating the Trump Administration’s withdrawal of national monument

   designations made by the prior administration because Congress had only given authority

   to make, not remove, designations).

          When passing NEPA, Congress delegated authority to the Council for

   Environmental Quality (CEQ) to design the process by which NEPA analyses would

   operate. 42 U.S.C. §§ 4332(2)(B), 4344. Pursuant to this authority, CEQ promulgated

   regulations that control agencies’ implementation of NEPA. 40 C.F.R. pt. 1500. Not one

   of those regulations authorize the rescission of a final CE. Instead, CEQ’s regulations

   create a process whereby a federal agency must initiate NEPA review early in its

   planning process, id. §§ 1501.2, 1500.1(b), and must update its analysis by reinitiating

   review when the underlying action changes, see id. § 1502.9(c)(1). Nothing in the

   regulations authorizes an agency to simply rescind a CE after an agency has completed

   NEPA review and has not terminated the underlying project or begun supplementing its

   analysis, claiming a possibility that the project may change in some unknown way at

   some unknown future time. ECF Nos. 35-3, 35-4. This is the exact scenario at play here.

          FDOT’s claim that “rescission” is appropriate because construction of the project

   is years away ignores the fact that road expansion projects typically take years, and flies

   in the face of the NEPA process, which provides that NEPA determinations be made as

   early as possible before the commitment of resources. 40 C.F.R. § 1502.2(f). FDOT has




                                                7
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 8 of 21 PageID 312




   not disavowed the propriety of the CE it rendered in this case, meaning that it has

   provided no guarantee that it will undertake the additional NEPA review that would be

   required when a CE is not invoked. FDOT also has not identified substantial changes to

   the project, and has not abandoned the project or plan. 3 The supposed revelation that the

   project is not yet funded is not a change at all, because that has been the case since FDOT

   began consultation with USFWS, and was the case when FDOT rendered its CE.4

   FDOT’s attempt in a matter of days and with the stroke of a pen to undo a NEPA

   determination that took years to complete instead represents an attempt to evade judicial

   review of this project. If FDOT had wanted to render its CE ineffective, it would have

   had to disavor the CE, reinitiate review for purposes of supplementation or terminate the

   SR 29 expansion.

          The ESA similarly does not authorize USFWS to deem a duly issued BiOp

   “inoperative” without reinitiating consultation or without finding that the underlying

   project has been terminated. The ESA authorizes USFWS to consult with federal

   agencies and requires USFWS to promulgate regulations creating that process. 16 U.S.C.

   § 1536(a)–(b), (f). As with NEPA, the authorized process for ESA consultation occurs

   early and must be reinitated to update the information should project changes of some



   3
     See, e.g., SR 29 Design Project, FDOT,
   http://www.swflroads.com/sr29/sr82tocountyline/index.html (accessed July 9, 2020)
   (estimating completion date in June 2021). The Court may take judicial notice of
   information available on a government website. Fed. R. Evid. 201(b); R.S.B. Ventures,
   Inc. v. F.D.I.C., 514 Fed. App’x 853, 856, n.2 (11th Cir. 2013).
   4
     See ECF No. 24 ¶¶ 33–35; ECF No. 35-1, at 2 (construction unfunded, but
   “anticipated”); Exhibit A, at 1–3, App’x A (same); SIS Plan (same); LRTP (same).




                                                8
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 9 of 21 PageID 313




   kind occur at some point in the future.5 Where USFWS regulations allow agencies to

   terminate consultation, that termination must occur prior to the issuance of a BiOp. 50

   C.F.R. § 402.14(m).

          Here, USFWS duly completed and issued a BiOp at the conclusion of its

   deliberative process. Defendants have identified no change to the proposed project to

   trigger reinitiation of consultation, and indeed have not reinitiated consultation. They

   have not even stated that reinitation of consultation will be required. The notation that

   FDOT “may” reiniatiate consultation makes clear that USFWS is not requiring a

   reinitation of consultation, and that therefore the BiOp continues to have legal effect as

   the agency’s final determination. That USFWS’ email has no legal effect is further

   demonstrated by the fact that it appears to have been signed by an agency biologist, rather

   than a high-level official. Compare ECF No. 35-5 with ECF No. 35-1, at 19, 35.6

          Because neither agency is authorized to undo a CE or BiOp without terminating

   the underlying agency project or starting the reinitiation or supplementation process, the

   Defendants’ purported “rescission” has no legal effect. Plaintiffs’ claims therefore

   continue to present a live controvery and are not moot.



   5
     50 C.F.R. § 402.10–11 (requiring early assessments for major construction activities
   such as roads projects); § 402.16 (requiring reinitiation); Final ESA Section 7
   Consultation Handbook, USFWS, 3-11 to 3-12 (Mar. 1998) (same) [hereinafter “ESA
   Handbook”]; id. at 3-6, 4-4 (requiring that USFWS “be involved early and to resolve
   problems as they are identified”); id. at 4-11 (formal consultation should precede NEPA
   scoping); id. at 4-63 to 4-65 (explaining the reinitiation process).
   6
     Staff Directory, USFWS, S. FLA. ECOLOGICAL SERVS. FIELD OFFICE,
   https://www.fws.gov/verobeach/StaffDirectory.html (last updated June 11, 2020). The
   Court may take judicial notice of information available on a government website. Fed. R.
   Evid. 201(b); R.S.B., 514 F. App'x at 856, n.2.



                                                9
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 10 of 21 PageID 314




     II.       PLAINTIFFS’ CLAIMS ARE SUBJECT TO EXCEPTIONS TO THE
               MOOTNESS DOCTRINE.

               A.      DEFENDANTS FAILED TO DEMONSTRATE THE ALLEGED
                       VIOLATIONS CANNOT REASONABLY BE EXPECTED TO
                       RECUR.

           Even if Defendants’ purported “rescissions” were given any effect, Defendants’

    motion still fails because the challenged actions are subject to exceptions to the mootness

    doctrine. In arguing that Plaintiffs’ claims are moot, Defendants admit, but fail to fully

    brief, the exceptions to the mootness doctrine and address only the capable of repetition,

    yet evading review exception. ECF No. 35, at 12–13. The most apt exception in this

    case is voluntary cessation.

           “It is well settled that ‘a defendant’s voluntary cessation of a challenged practice

    does not deprive a federal court of its power to determine the legality of the practice.’”

    Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)

    (quoting City of Mesquite v. Aladdin’s Castle, 455 U.S. 283, 289 (1982)). Defendants

    bear the “formidable” “heavy burden” of persuading the court that “the challenged

    conduct cannot reasonably be expected to start up again.” Doe v. Wooten, 747 F.3d

    1317, 1322 (11th Cir. 2014).

           The Court of Appeals for the Eleventh Circuit requires government defendants to

    meet this heavy burden by demonstrating that they have unambiguously terminated the

    offending conduct, and directs courts to weigh the following factors: (1) whether the

    termination of the offending conduct is “unambiguous”; (2) whether the change in

    government policy or conduct is the result of substantial deliberation; and (3) whether the

    government will have to consistently apply the new policy or adhere to the new course of



                                                 10
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 11 of 21 PageID 315




    conduct. Doe, 747 F.3d at 1322; National Association of Boards of Pharmacy v. Board

    of Regents of the University System of Georgia, 633 F.3d 1297, 1310 (11th Cir. 2011).

    All three factors weigh against finding that the Defendants unambiguously terminated the

    offending conduct here.

           As discussed in detail above, the Defendants’ actions to purportedly “rescind” the

    CE and BiOp are anything but unambiguous. See Section I. For one thing, Defendants

    have disavowed neither analysis. They have not committed to reinitating the NEPA

    process or ESA consultation. Moreover, Defendants’ actions have been carried out in an

    unorthodox, secretive way in the days leading up to a litigation deadline. “If a

    governmental entity decides in a clandestine or irregular manner to cease a challenged

    behavior, it can hardly be said that its ‘termination’ of the behavior is unambiguous.”

    Harrell v. The Fla. Bar, 608 F.3d 1241, 1266–67 (11th Cir. 2010) (relying on the fact the

    Bar “may have departed from its own procedures”). More broadly, the challenged BiOp

    and CE are part of a long list of similar development planned for areas in and around

    prime panther habitat and—left unchallenged—Defendants will likely apply the same

    legally inadequate analysis for these other highway development projects.7



    7
      In addition to the expansions cited in the Complaint, ECF No. 24 ¶ 32, approximately
    42 miles along I-75 South are slotted for an expansion that could include up to twelve
    lanes, as well as, the current doubling of 27 miles along SR 80. 1-75 CONNECT, FDOT,
    https://www.swflinterstates.com/i75-connect-south-corridor (2020); Florida Department
    of Transportation State Road 80 (W. Hickpochee Avenue) Improvements Construction
    Begins Late August (Aug. 2019), FDOT,
    http://www.swflroads.com/sr80/beecreektofortthompson.pdf; State Road 80 Design:
    Project Development, FDOT,
    http://www.swflroads.com/sr80/indianhillsdrtocr833/project_development.html (accessed




                                                11
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 12 of 21 PageID 316




           Defendants’ actions also do not “appear to be the result of any ‘substantial

    deliberation’ that would indicate a sincere change in position” but rather appear to be an

    attempt to avoid judicial review. Boards of Pharmacy, 633 F.3d at 1312. Defendants

    have spent years planning the SR 29 project and going through NEPA review and ESA

    consultation, even though funding has not yet been secured.8 Now, Defendants ask the

    Court to honor a rushed exchange of emails as the deliberative position of agencies. ECF

    Nos. 35-3 to 35-5. Cessation this “late in the game” “will make a court ‘more skeptical

    of voluntary changes that have been made.’” Harrell, 608 F.3d at 1266 (internal citation

    omitted).

           Additionally, Defendants continue to apply the same flawed analyses and

    determinations for road projects in panther territory and show no sign of applying a new

    policy that would prevent such violations in future CEs or BiOps. Doe, 747 F.3d at 1323

    (Defendants never promised to cease their challenged practice). See Sequoia

    Forestkeeper & Earth Island Inst. v. U.S. Forest Serv., No. CV F 07-1690LJODLB, 2008

    WL 2131557, at *3 (E.D. Cal. May 21, 2008) (action not moot even though agency

    argued “process, supporting analysis, and documentation for any future decision will be

    different” because challenged action “will probably happen again next year” with a

    similar NEPA analysis and “pretty much the same” forest management plan).




    July 10, 2020); State Road 80 Design, FDOT,
    http://www.swflroads.com/sr80/daltonlntoindianhills (accessed July 10, 2020).
    8
      See ECF No. 24 ¶¶ 33–35; ECF No. 35-1, at 2 (construction unfunded, but
    “anticipated”); Exhibit A, at 1–3, App’x A (same); SIS Plan (same); LRTP (same).



                                                12
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 13 of 21 PageID 317




           Although Defedants do not fully brief the voluntary cessation exception, they

    argue that the alleged violations are not likely to recur because the SR 29 expansion

    design could change in some unknown way at some unknown time in the future. ECF

    No. 35, at 12. As demonstrated above, however, such a speculative possibility provides

    no legal basis for un-doing an agency action that has been completed. Defendants’

    argument belies the other possibility: that the project won’t change, and that the agencies

    will simply and quietly “un-rescind” their latest decision by another exchange of emails.

    Regardless, as a legal matter, further agency action requires that a project has changed,

    not that a project may change. City of Mukilteo v. U.S. Dep’t of Tranp., 815 F.3d 632,

    638 (9th Cir. 2016). Defendants have not demonstrated that this is the case here.

    Unsurprisingly, Defendants can only cite to a profoundly distinguishable case in support

    of this claim, where a violation could not recur because the defendants had completed a

    satisfactory NEPA analysis. Greater Yellowstone Coalition v. Tidwell, 572 F.3d 1115,

    1121 (10th Cir. 2009).

           Defendants have failed to satisfy the “formidable” “heavy burden” of persuading

    the court that “the challenged conduct cannot reasonably be expected to start up again.”

    Doe, 747 F.3d at 1322. To do this, they would have had to prove it is “absolutely clear

    that the allegedly wrongful behavior could not reasonably be expected to recur” based on

    the findings that (1) the challenged conduct was isolated or unintentional, as opposed to a

    continuing and deliberate practice; (2) Defendants’ supposed “rescission” was motivated

    by a genuine change of heart not timed to anticipate suit; and (3) Defendants have




                                                13
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 14 of 21 PageID 318




    acknowledged liability.” Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1184

    (11th Cir. 2007). Defendants have not satisfied any of the requisite prongs.

           For all of the reasons described in this Section, even if they were given legal

    effect, Defendants’ actions are likely to reoccur, and Defendants have failed to show

    otherwise. Plaintiffs’ claims therefore fall under the voluntary cessation exception to

    mootness, and Defendants’ motion must be denied

               B.      THE COURT CAN GRANT PLAINTIFFS MEANINGFUL
                       RELIEF.

           This Court can still grant Plaintiffs meaningful relief as Defendants have not

    disavowed their CE or BiOp, acknowledged that these agency actions were flawed, nor

    promised to remedy them. Plaintiffs’ requested declaratory judgment therefore would

    establish that the Defendants’ actions violated federal law and ensure that Defendants

    complete proper supplemental NEPA and ESA analyses prior to construction of the SR

    29 expansion.9 A declaratory judgment would accordingly remedy Defendants’ statutory

    violations and “ensure that similar violations would not occur in the future.” Forest

    Guardians v. Johanns, 450 F.3d 455, 462 (9th Cir. 2006) (declaratory judgment finding

    Forest Service’s failure to monitor utilization levels of cattle grazing in forest violated the

    ESA and triggered re-initiation of consultation “provide[d] effect relief by governing [the

    agency’s] actions for the remaining permit term and by prohibiting it from continuing to

    violate the law” even though agency had already reinitiated consultation).


    9
      Plaintiffs requested declaratory judgment that (1) USFWS violated and is violating the
    ESA and APA by failing to prepare a legally adequate BiOp for the SR 29 expansion; and
    (2) FDOT has violated and is violating NEPA and the APA by adopting and relying on a
    legally deficient CE. ECF No. 24 ¶ ai-i.



                                                  14
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 15 of 21 PageID 319




           Defendants’ claim that a declaratory judgment would only serve as an advisory

    opinion fails. Not only does this case continue to present a live controversy as to SR 29,

    the Court also has authority to issue declaratory relief to prohibit the Defendants from

    engaging in statutorily prohibited behavior in the future. See, e.g., Forest Guardians, 450

    F.3d at 462 (“In deciding such a case the court is not merely propounding on hypothetical

    questions of law, but is resolving a dispute which has present and future consequences”).

    Defendants cite Christian Coal v. Cole, 355 F.3d 1288, 1293 (11th Cir. 2004), where it

    was impossible for the alleged violations to recur because the defendants had withdrawn

    the challenged advisory opinion after the Supreme Court changed the legal landscape

    upon which the initial opinion was based. As discussed in detail in Section II(A),

    Defendants’ challenged conduct is likely to recur, particulary absent a judicial declaration

    that the agency actions are legally insufficient. Declaratory judgment would accordingly

    remedy Defendants’ statutory violations and “ensure that similar violations would not

    occur in the future.” See Forest Guardians, 450 F.3d at 462; see also DL v. D.C., 187 F.

    Supp. 3d 1, 18 (D.D.C. 2016) (alleged violations likely to recur); Fox v. TransAm

    Leasing, Inc., No. 2:12-CV-02706-JTM, 2017 WL 2080588, at *4 (D. Kan. May 15,

    2017) (declaratory judgment may deter future violations).

           Because the Court can grant meaningful relief, it should decline to grant

    prudential mootnesss. Sierra Club v. U.S. Army Corps of Engineers, 277 Fed. App’x

    170, 172 (3d Cir. 2008); Ingaseosas Intern. Co. v. Aconcagua Investing Ltd., 479 Fed.

    App’x 955, 962 (11th Cir. 2012). “The central question relating to the issue of prudential

    mootness is whether factual or legal changes since the inception of the lawsuit have made




                                                15
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 16 of 21 PageID 320




    the court unable to provide any meaningful relief.” Sierra Club, 277 Fed. App’x at 172–

    73. As explained above, this Court can still grant meaningful relief to Plaintiffs by

    declaring Defendants’ conduct illegal and guiding Defendants’ future NEPA analysis and

    ESA consultation.

           Defendants argue that because future funding for the project is not in hand, the

    court should stay its hand and decline to adjudicate Plaintiffs’ claims. ECF No. 35.

    Again, FDOT has not terminated or modified the project and continues to argue for its

    justification, ECF No. 35-3, and the lack of funding existed when Defendants’ completed

    their NEPA analysis and ESA consultation.10 NEPA analysis and ESA consultation are

    purposely conducted early on during the design phase when funding is not secured.11

           Moreover, Defendants’ reliance on Ingaseosas is misplaced. 479 F. App’x at 962

    (in dicta, case prudentially moot because vacatur would likely not result in a return of

    already paid arbitration award). Id. at 963. Defendants’ other cases are similarly

    distinguishable and unpersuasive. Sierra Club, 277 F. App’x at 172 (underlying action

    had already destroyed the wetlands that Plaintiffs sought to protect, thus, associated

    procedural harms “would not conceivably restore any wetlands”); In re Club Associates,

    956 F.2d 1065, 1069 (11th Cir. 1992) (prudential mootness not raised; Defendant had

    substantially complied with its repayment of its bankruptcy debts thus constitutionally

    mooting case).


    10
       See ECF No. 24 ¶¶ 33–35; ECF No. 35-1, at 2 (construction unfunded, but
    “anticipated”); Exhibit A, at 1–3, App’x A (same); SIS Plan (same); LRTP (same).
    11
       SIS Plan (showing multiple projects moving forward without construction funding);
    LRTP (same). The Court may judicially notice documents available on government
    websites. Fed. R. Evid. 201(b); R.S.B., 514 Fed. App’x at 856, n.2.



                                                 16
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 17 of 21 PageID 321




           Because declaratory judgment would grant Plaintiffs meaningful relief,

    Defendants’ request to prudentially moot Claims I and III should be denied.

    III.       THE BIOP AND CE ARE FINAL AGENCY ACTIONS SUBJECT TO
               JUDICIAL REVIEW.

           The issue of whether an agency action is final arises when an agency is actually in

    the process of completing said action.12 Despite its irrelevancy, Defendants’ brief argues

    that Counts I and III fail to meet the Bennett criteria based on the alleged “rescission” of

    the BiOp and CE, suggests FDOT must determine whether and how to complete a NEPA

    analysis in the future, and claims FDOT must reinitiate consultation (in contradiction to

    USFWS’ email stating FDOT “may” reinitiate).13 ECF No. 35, at 15. Compare id. at 16


    12
       See, e.g., Nat’l Parks Conservation Ass’n v. Norton, 324 F.3d 1229, 1238 (11th Cir.
    2003) (finding National Park Service’s alleged “failure to discontinue the private
    occupancy” of stilted structures was not final agency action as the agency was actively
    engaged in planning for the structures management and had only “generated prospective
    governance proposals”); Canyon Tr. v. U.S. Bureau of Reclamation, No. CV-07-8164-
    PHX-DGC, 2010 WL 2643537, at *26–27 (D. Ariz. June 29, 2010) (finding USFWS’
    Humpback Chub Recovery Goals not to be final agency action because they were not
    complete and remained in draft form); Fund For Animals v. Williams, 391 F. Supp. 2d
    132, 137 (D.D.C. 2005) (holding FWS’ challenged Strategic Plan was not final agency
    action because it did not create binding obligations and implementation required
    “’subsequent discretionary actions requiring separate and independent decisionmaking’”
    (internal citations omitted)); Fund For Animals v. U.S. BLM, 357 F. Supp. 2d 225, 229
    (D.D.C. 2004) (finding agency’s challenged Restoration Strategy was not final agency
    action because “further agency action [was] necessary before any concrete action [would]
    be taken by the agency that might affect the rights of the plaintiffs”)); Chem. Mfrs. Ass'n
    v. EPA, 26 F. Supp. 2d 180, 183–85 (D.D.C. 1998) (finding Settlement Policy was not
    final agency action as it was a starting point of EPA’s decision making for settlements
    and intended to guide future agency actions).
    13
       In a footnote, Defendants also argue that Plaintiffs lack standing and the case is not
    ripe because there is allegedly no final agency action. However, as explained above, the
    BiOp and CE were final agency actions when Plaintiffs filed their complaint, thus post-
    filing actions at best implicate mootness arguments, not standing. Friends of the Earth,
    Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189, 120 S. Ct. 693, 708–09, 145




                                                 17
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 18 of 21 PageID 322




    with ECF No. 35-5. Defendants issued the BiOp and CE after years of work, and they

    mark the consummation of the agencies’ decisionmaking process. Bennett v. Spear, 520

    U.S. 154, 178 (1997); Or. Nat. Desert Ass’n, No. 3:09-cv-00369-PK, 2012 WL

    13051084, at *5 (D. Or. Sep. 28, 2012). The agencies’ alleged withdrawal of the CE and

    BiOp have no legal effect, and do not render the actions “nonfinal” because the

    underlying project has not been changed or terminated and the agencies have not

    reinitiated ESA consultation or begun supplementing NEPA review. See Section I.

    Defendants’ actual statements, as opposed to the written argument by counsel in their

    motion, do not state or imply that NEPA review or ESA consultation are being reinitiated

    thus rendering the BiOp or CE non-final. ECF 35-3 to 35-5.

           Moreover, Defendants provide no credible authority for their assertions.

    Defendants solely rely on inapposite cases—none of which involve final agency actions

    that are unceremoniously alleged to be nixed post-suit for reasons that existed before

    their creation. See Communities for a Great Northwest v. United States Department of

    Interior, No. CV 07-98-M-DWM, 2008 WL 11417138, at *4 (D. Mont. Jan. 19, 2008)

    (agency policy within BiOp was not a final agency action by itself where BiOp claim was



    L. Ed. 2d 610 (2000) (“[T]he doctrine of standing set in a time frame: The requisite
    personal interest that must exist at the commencement of the litigation (standing) must
    continue throughout its existence (mootness).”). Moreover, because the alleged
    violations in the BiOp and CE persist, see Section I, and Defendants have not shown they
    are unlikely to recur, see Section II(A), Plaintiffs’ claims remain ripe for review. To the
    extent Defendants could at some unknown point in the future alter its NEPA and ESA
    analyses, that possibility fails to make Plaintiffs’ claims unripe. See Exxon Corp. v.
    Train, 554 F.2d 1310, 1315 (5th Cir. 1977) (EPA’s unilateral decision to grant plaintiff’s
    request for an adjudicatory hearing and undo its initial denial of the same did not make
    unripe plaintiffs’ petition for the court’s review of EPA’s initial denial).



                                                18
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 19 of 21 PageID 323




    mooted after BiOp was withdrawn because the previously consulted-on action was

    invalidated in a separate case and remanded to the agency to correct); National Parks

    Conservation Association v. United States Army Corps of Engineers, 574 F. Supp. 2d

    1314, 1320 (S.D. Fla. 2008) (challenge to BiOp was moot when the underlying action (a

    dredge and fill permit) had expired and the project completed causing the BiOp to have

    no legal effect); Defenders of Wildlife v. Flowers, No. CIV 02-195-TUC-CKJ, 2003 WL

    22145708, at *5 (D. Ariz. Aug. 18, 2003) (BiOp for a federal CWA permit was

    withdrawn after CWA permit program was transferred to state and defendants obtained a

    state-administered permit leaving no federal agency action subject to ESA consultation

    and eliminating any rights, obligations or legal consequences that could flow from the

    BiOp); Delaware Riverkeeper v. Simpson, No. CIV.A. 07-2489, 2008 WL 755947, at *3

    (E.D. Pa. Mar. 17, 2008) (CE was no longer a final action after agency revoked CE,

    required an EA for the project at issue, and also suspended all federal funding until there

    was NEPA compliance); Envtl. Prot. Info. Ctr. v. Simpson Timber Co., 255 F.3d 1073

    (9th Cir. 2001) (final agency action not in dispute). Here, the underlying project has not

    been invalidated or modified, the agencies have not restarted their NEPA review or ESA

    consultation, and no superseding activity has revoked the federal nexus at issue. Because

    the BiOp and CE are final agency actions, Plaintiffs should be permitted to proceed with

    their APA claims.

                                         CONCLUSION
           This Court has subject matter jurisdiction over Count One and Count Three of

    Plaintiff’s Amended Complaint. Nothing in NEPA, the ESA, or their implementing rules




                                                 19
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 20 of 21 PageID 324




    and guidelines authorize the Defendants to rescind the CE or render inoperative the BiOp.

    Thus, Defendants’ actions have no legal effect on the Plaintiffs’ challenged actions.

    Even if those unilateral decisions—taken after commencement of this suit and through

    informal communications—were to be given effect, they do not nullify the Court’s

    adjudicatory authority because the alleged violations are likely to recur. Moreover, the

    Court is able to grant meaningful relief through declaratory judgment that would guide

    any future NEPA and ESA analysis for the SR 29 expansion. Finally, the challenged

    BiOp and CE are final agency actions. For the foregoing reasons, Plaintiffs respectfully

    submit that Defendants’ Motion to Dismiss should be DENIED.

           Respectfully submitted this 10th day of July, 2020.


                                                 /s/ Bonnie Malloy
                                                 BONNIE MALLOY (Fl Bar No. 86109)
                                                 Earthjustice
                                                 111 S. Martin Luther King Jr. Blvd
                                                 Tallahassee, FL 32301
                                                 T: 850-681-0031
                                                 F: 850-681-0020
                                                 bmalloy@earthjustice.org

                                                 /s/ Tania Galloni
                                                 TANIA GALLONI (Fl Bar. No. 619221)
                                                 Earthjustice
                                                 4500 Biscayne Blvd., Ste 201
                                                 Miami, FL 33137
                                                 T: (305) 440-5432
                                                 F: 850-681-0020
                                                 tgalloni@earthjustice.org
                                                 Counsel for Plaintiffs




                                                20
Case 2:20-cv-00013-SPC-NPM Document 39 Filed 07/10/20 Page 21 of 21 PageID 325




                                  CERTIFICATE OF SERVICE

            I hereby certify that on this the 10th day of July, 2020 I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will send notification

    of the filing to all counsel of record.

                                                   /s/ Bonnie Malloy
                                                   BONNIE MALLOY




                                                  21
